Title: To Benjamin Franklin from La Rochefoucauld, [18 December? 1777]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Ce Jeudi matin [December 18?, 1777].
J’ai l’honneur de vous renvoier, Monsieur, la Gazette de Boston; j’en ai traduit la lettre de M. Washington qui m’a paru bonne à publier pour opposer aux détails anglois qui vont sans doute paroître; j’ai retraduit aussi suivant la liberté que vous m’en avez laissée la capitulation de Burgoyne;  il me paroîtroit actuellement nécessaire de joindre à ces deux pieces que je vais faire mettre au net en attendant votre réponse pour ne pas retarder leur envoi au Journal, il me paroîtroit, dis-je, nécessaire d’y joindre un détail un peu plus suivi des actions qui ont précédé la capitulation, qu’il ne l’est dans les traductions que vous m’avez remises, et peut être aussi sur les premieres affaires de l’Armée de M. Washington. Si vous voulez marquer avec un craion sur les deux lettres que je joins ici, les endroits que vous voudrez faire entrer dans ce détail, je les traduirai tout de suite, et les ferai sans délai parvenir au Journal avec les deux premieres pieces. J’ai l’honneur d’être avec le plus sincere attachement, Monsieur, Votre très humble et très obeissant serviteur
Le DUC DE LA Rochefoucauld
A Lundi: ma mere me charge de vous faire ses complimens.
